Citation Nr: 1042034	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  05-33 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for skin cancer, including 
based upon exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active service from December 1944 to July 1946, 
and from September 1950 to June 1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Regional 
Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's 
claim of entitlement to service connection for skin cancer.  The 
Veteran appealed, and in January 2009, the Board denied the 
claim.

The Veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In September 2009, the CAVC vacated the Board's 
January 2009 decision, and remanded the claim.  In March 2010, 
the Board again denied the claim.  

The appellant appealed to the Court.  In July 2010, while his 
case was pending at the Court, the VA's Office of General Counsel 
and appellant's representative filed a Joint Motion requesting 
that the Court vacate the Board's March 2010 decision.  That same 
month, the Court issued an Order vacating the March 2010 Board 
decision.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he has skin cancer, as a result of his 
service.  Specifically, he argues that he has skin cancer as a 
result of service aboard the U.S.S. Menard, which put into the 
Harbor at Nagasaki, Japan, and remained tied to the shoreline 
from September 23rd to 29th of 1945.  The Veteran has reported 
that he went ashore for several hours on one occasion.  It was 
also credibly reported that the Veteran's service duties included 
work below decks working with salt water evaporators, and that 
the harbor was full of dead bodies, which were presumably local 
residents who had been killed in the nuclear blast that occurred 
there in August 1945.

The Veteran is shown to be a "radiation-exposed veteran" as 
defined by 38 C.F.R. § 3.309(d)(3) (i.e., service in Nagasaki), 
and he is shown to have a radiogenic disease (i.e., skin cancer), 
see 38 C.F.R. § 3.311(b), for which will be service connected 
provided that certain conditions specified in that regulation are 
met.  

In accordance with 38 C.F.R. § 3.311, in October 2003, the RO 
obtained a radiation dose estimate from the Defense Threat 
Reduction Agency (DTRA). In March 2004, a medical opinion was 
obtained from the Chief, Public Health and Environmental Hazards 
Officer (CPHEHO), who concluded that it was "unlikely that the 
veteran's skin cancers can be attributed to exposure to ionizing 
radiation in service."  That same month, the VA Director of the 
Compensation and Pension Services concurred with the CPHEHO's 
medical opinion.  

In January 2005, the Veteran's representative asserted that an 
Interactive RadioEpidimiological Program (IREP) estimate should 
be used that substitutes a "normal" organ dose, for a "constant" 
organ dose (as used in the March 2004 National Institute for 
Occupational Safety and Health (NIOSH) document in the C-file 
that VA had accepted).  The representative submitted a 
"causation report" which noted inter alia that it pertains to a 
"non-melanomous skin-basal cell" cancer model, with "general 
exposure information" that included an "organ dose" of "Normal 
(1-2)", and with a "probability of causation" showing a 99th 
percentile probability of 23 percent.  (emphasis added).  

In January 2009, the Board determined that service connection for 
skin cancer was not warranted under the procedures as set forth 
in 38 C.F.R. § 3.311, and denied the claim.  In relevant part, 
the Board essentially stated that the representative's causation 
report was not afforded any probative value, and that, "The 
Board can only note that assuming, without conceding, that a 23 
percent probability was the correct dose estimate computation, 
23 percent remains well below an equipoise or better for an 
allowance of this claim.  (emphasis added).  

The Veteran appealed to the Court.  In September 2009, the Court 
vacated the Board's January 2009 decision, and remanded the 
claim.  The Court stated, "It is the duty of the Under Secretary 
of Benefits (Under Secretary), not the Board, to make any 
determination in the first instance regarding whether a 23% 
probability of causation, versus a 10% probability, would affect 
the outcome of the appellant's claim."  (citation omitted).  The 
Court also took issue with the Board's use of the term 
"equipoise," stating that this was not the explicit standard of 
proof as set forth in 38 C.F.R. § 3.311, and concluded that the 
Board had improperly relied upon its own medical expertise in 
concluding that the dose parameter evidence submitted by the 
appellant could not possibly have an effect on the appellant's 
claim.  The Court remanded the claim for an adequate statement of 
reasons and bases for its decision, "including referral of the 
appellant's claim to the Under Secretary for further 
consideration."  

In March 2010, the Board again denied the claim.  The Board 
stated that the representative's January 2005 IREP estimate was 
afforded no probative value.  The Board did not state, as it did 
in January 2009, that even if the representative's January 2005 
IREP report were to be used that it would not affect the outcome 
of the appellant's claim.  The Board therefore determined that no 
additional development was warranted.  

The July 2010 Joint Motion essentially states that the Board 
failed to comply with the Court's September 2009 remand because 
it did not refer the claim to the Under Secretary.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Forward the Veteran's claims file to 
the Under Secretary for Benefits for review 
and action pursuant to 38 C.F.R. § 
3.311(c), along with a copy of this REMAND. 
Specifically, request a supplemental 
opinion on the etiology of the Veteran's 
skin cancer from the Under Secretary for 
Benefits.  

a)  The Under Secretary should provide an 
opinion as to whether use of the Veteran's 
representative's January 2005 Interactive 
RadioEpidimiological Program (IREP) 
estimate is warranted.  

If the Under Secretary determines that use 
of this evidence is not warranted, the 
reasons for this determination should be 
provided.  

If the Under Secretary determines that use 
of this evidence is warranted, the Under 
Secretary should be requested to state 
whether use of this evidence results in a 
favorable etiological opinion.  

b)  Dose information may be found in an 
October 2003 statement from the Defense 
Threat Reduction Agency.  Medical evidence 
is contained in private medical records, 
dated between1983 and 2002.  Information as 
to the Veteran's history is contained in 
the Veteran's radiation questionnaire, 
received in March 2003, the RO's November 
2003 memorandum, and the RO's March 2004 
request for an opinion from the Director, 
Compensation and Pension Service.  

c)  In accordance with the guidance in 
Stone v Gober, 14 Vet. App. 116 (2000), the 
opinion need not explicitly discuss each of 
the 38 C.F.R. § 3.311(e) factors, but it 
must be more than a cursory explanation or 
restatement of other evidence. 

2.  Thereafter, the RO should review the 
record and with consideration of all 
evidence added to the record readjudicate 
the claim for service connection for skin 
cancer.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity for response, 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



